Exhibit 10.2
May 24, 2011
HAND DELIVERED
MR. LARRY O. WONDER
Re: SEPARATION AGREEMENT AND GENERAL RELEASE OF ALL CLAIMS
Dear Larry:
     This letter will serve as the Separation Agreement and General Release of
all Claims (the “Agreement”) between you and Virco. As used in this Agreement,
the term “Virco” or “Company” shall include Virco Mfg. Corporation, its
divisions, subsidiaries, affiliates, and past, present or future officers,
directors, shareholders, employees, agents and representatives.
     You have been employed by Virco for over 30 years and presently serve as
its Vice President of Sales. We have agreed that it is in the mutual interest of
you and the Company for Virco to accept your voluntary resignation of
employment. By signing this Agreement and in consideration of certain
compensation and benefits offered by Virco, you are agreeing to the commitments
set forth below. This Agreement will fully and finally conclude the employment
relationship between you and Virco on the terms and conditions that follow:
     1. Resignation. You have submitted and Virco has accepted your voluntary
resignation as both an employee and an officer of the Company, effective
June 30, 2011. You understand and agree that, in return for a portion of the
consideration described below, you forever waive any claim you may have for
re-employment.
     2. Severance Payment. In consideration of your acceptance of this
Agreement, you will receive a lump sum severance payment of One Hundred
Sixty-Six Thousand, Nine Hundred Thirty-Five Dollars and 75 Cents ($166,935.75),
less applicable payroll taxes and deductions, which is the equivalent of
twenty-five (25) months of monthly benefits from the Virco Important Performers
(“VIP”) Pension Plan, to bridge the gap between your resignation on June 30,
2011 and your full retirement date of July 31, 2013.
     3. Health Care Coverage. As you are currently enrolled in Virco’s medical,
dental and vision insurance plans, you are eligible to continue such coverage in
accordance with COBRA upon your separation of employment. In consideration of
your acceptance of this Agreement, you will receive a lump sum payment in the
amount of Two Thousand Dollars ($2000.00), net of applicable payroll taxes and
deductions, that you may use toward medical, dental and/or vision insurance
premiums through COBRA or another source, or for any other purpose of your
choosing. Virco represents that this amount is sufficient to cover the cost of
medical, dental and vision insurance premiums for an individual subscriber
through COBRA for four (4) months at Virco’s present rates. You understand and
agree that, should COBRA insurance premiums increase at any time after the
Effective Date of this Agreement, you will not be entitled to additional funds
or other consideration from Virco as a result.
     4. Company Car. In consideration of your acceptance of this Agreement, you
will receive a lump sum payment, net of applicable payroll taxes and deductions,
in an amount sufficient to purchase your Company car for its fair market value
as determined by Virco’s fleet provider. Virco represents that such payment will
be adequate to cover estimated sales taxes and transfer fees in connection with
the vehicle purchase.
     5. Executive Outplacement Services. In consideration of your acceptance of
this Agreement, Virco will pay you a lump sum of Five Thousand Dollars
($5,000.00), net of applicable payroll taxes and deductions, in lieu of
providing outplacement services. You understand and agree that you will be
solely responsible for the selection, acquisition and payment of any such
services.
     6. Vested Benefits. You will receive payment of any unused accrued
vacation, less applicable payroll taxes and deductions. Any vested benefits you
may have under Virco’s 401(k) plan, the Virco Important Performers (“VIP”)
pension plan, the Virco Mfg. Corporation Employees Retirement Plan, or other
such Company benefit plans or agreements will be payable in accordance with the
applicable terms and conditions of such plans or agreements.
     7. Bonus. You understand and agree that you are not entitled to receive any
bonus or prorated bonus that may be distributed to Virco employees pursuant to
any policy, practice or plan of the Company on or after the separation of your
employment.
     8. Release of all Claims. You represent that you do not currently have
pending before any Court or government agency any dispute of any kind against
Virco. In consideration of the various payments and benefits provided to you
under the terms of this Agreement, you hereby release and forever discharge
Virco from any and all claims, causes of action, demands, rights, damages,
liability, costs or expenses, of every kind and description, whether known or
unknown, arising at any time prior to your signing of this Agreement, including
but not limited to those arising out of or in any way connected, directly or
indirectly, with your employment and/or separation from employment with Virco.
This release is intended as a general release, including all claims whatsoever,
whether arising under local, state or federal laws of the United States of
America or any other country and whether founded upon contract, tort, statute or
regulation, wrongful discharge or discrimination, and specifically including,
but not limited to, claims under the federal Age Discrimination in Employment
Act; Title VII of the Civil Rights Act of 1964; the federal Americans With
Disabilities Act; the federal Family and Medical Leave Act; and the Employee
Retirement Income Security Act of 1974. This waiver of rights and release of
claims is knowing and voluntary. The invalidity in whole or in part of any
provision of this release shall not affect the validity of any other provision.
The remainder of this page has been left blank intentionally.

 



--------------------------------------------------------------------------------



 



     9. Waiver of California Civil Code Section 1542. The disputes released by
you herein include any and all disputes, whether known or unknown, suspected or
unsuspected, past or present, and whether or not they are attributable to
circumstances arising out of or related to your employment with Virco or the
separation of your employment. Specifically, you waive any and all rights under
California Civil Code Section 1542, which reads in full as follows:
Section 1542. General Release. A general release does not extend to claims which
the creditor does not know or suspect to exist in his favor at the time of
executing the release, which if known by him must have materially altered his
settlement with the debtor.
     You acknowledge that you have separately bargained with Virco for the
foregoing waiver of Section 1542.
     10. No Admission of Liability. You and Virco acknowledge and agree that
nothing contained in this Agreement shall constitute or be construed as an
admission of any alleged liability or wrongdoing by the other.
     11. Non-Solicitation. You agree that, for a period of two (2) years after
the date of this Agreement, you will not induce or attempt to induce any
employee of Virco to leave the employ of Virco or in any way interfere with the
relationship between Virco and its employees.
     12. References. If asked about your separation of employment, you and Virco
will state that you voluntarily resigned. Should a prospective employer wish to
verify your employment with Virco, you agree to direct such inquiries to Virco’s
Corporate Director of Human Resources (presently Ms. Margie McEntire) and to no
other person. In response to such inquiries, Virco will confirm your voluntary
resignation, dates of employment, positions held, and your final salary. If
asked for further information, Virco will state that Company policy precludes
the release of additional data.
     13. Confidential Information. You acknowledge that in the course of your
employment with Virco you have had access to confidential or proprietary
information related to Virco’s business. You further acknowledge that you have
been and will continue to be under an obligation not to disclose such
confidential or proprietary information to any third party unless (a) disclosure
is required by law; (b) such information shall have become generally known
outside Virco through no action of your own; or (c) you obtain written
permission from Virco’s President or Executive Vice President.
     “Confidential or proprietary information” includes, but is not limited to,
financial statements, marketing plans, product research and development, sales
plans, ideas or other information regarding Virco’s objectives and strategies
and any information about the business and practices of Virco that was obtained
during your course of employment with the Company. You agree that any documents
in your possession including such information shall be expeditiously returned to
Virco. You agree that any breach or threatened breach of this provision would
cause irreparable harm to Virco, that no adequate remedy exists at law or in
damages for such a breach or threatened breach, and that Virco shall be entitled
to an immediate injunction or restraining order in addition to any other
remedies that may be available by law or equity.
     14. Disposition of Company Property. Any Company-owned property in your
possession, including any office equipment or other items, shall be delivered
promptly to a designated Company representative. You agree to immediately
discontinue the use of any credit cards issued to you by or through Virco and to
return any such credit cards to an authorized Virco representative. In addition,
you agree to promptly submit any expense reports required to account for
outstanding charges and to cooperate in the process of reconciling any such
charges with your expense reports.
     15. Governing Law. The validity, interpretation, construction and
performance of this Agreement shall be governed by the laws of the State of
California, without regard to its conflict of laws provisions.
     16. Jurisdiction. You agree that any dispute arising under this Agreement
shall be filed, heard and decided in Los Angeles County. You also agree to
subject yourself to the personal jurisdiction and venue of the identified courts
regardless of where you may be located at the time of the proceeding.
     17. Review and Consultation. You are advised to consult an attorney before
executing this Agreement. Upon execution you acknowledge that you have had
sufficient opportunity to review the Agreement and to consult with advisors and
attorneys of your choice concerning its terms and conditions. Execution of this
Agreement further acknowledges your full and complete understanding of the terms
and their significance, and that those terms have been accepted freely and
voluntarily, thereby binding you and your heirs, successors, personal
representatives and assigns.
     18. Period for Consideration or Revocation. Virco will provide you with a
period of twenty-one (21) days from the date this Agreement is first presented
to you in which to consider it. In the event that you execute this Agreement
prior to the expiration of the twenty-one (21) day period, you agree that you
have freely elected to waive any remaining part of the consideration period. For
a period of seven (7) days following the execution of this Agreement, you may
revoke it by notifying Virco’s President or Executive Vice President in writing.
     19. Effective Date. If not revoked in the manner described in Paragraph 18,
above, this Agreement will become effective on the eighth calendar day following
its execution (the “Effective Date” of this Agreement).
The remainder of this page has been left blank intentionally.

 



--------------------------------------------------------------------------------



 



     20. Entire Agreement. This Agreement contains the entire understanding of
the parties and there are no additional promises, representations, assurances,
terms or provisions between the parties other than those specifically set forth
herein. This Agreement may not be amended except in writing signed by you and
either Virco’s President or Executive Vice President.
     If you agree with the foregoing, please execute both of the enclosed
original copies of this letter and return one to Virco’s President or Executive
Vice President.

            Very truly yours,

VIRCO MFG. CORPORATION
      /s/ Douglas A. Virtue       Douglas A. Virtue      Executive Vice
President        READ, UNDERSTOOD AND ACCEPTED
      /s/ Larry O. Wonder       LARRY O. WONDER         

Date: May 24, 2011

 